
	
		II
		110th CONGRESS
		1st Session
		S. 1113
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2007
			Mr. Bayh (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To facilitate the provision of care and
		  services for members of the Armed Forces for traumatic brain injury, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Traumatic Brain Injury Access to
			 Options Act.
		2.Care and services for members of the Armed
			 Forces for traumatic brain injury
			(a)Retention on active duty
				(1)In generalExcept as provided in paragraph (3) and
			 subject to paragraph (4), the Secretary of Defense shall prescribe regulations
			 to ensure that each member of the Armed Forces who incurs a covered traumatic
			 brain injury while on active duty in the Armed Forces shall be retained on
			 active duty in the Armed Forces for one year after the medical assessment of
			 their ability to perform their activities of daily living (ADL).
				(2)Limitation on physical evaluation
			 boardA member of the Armed
			 Forces who is retained on active duty under paragraph (1) may not be evaluated
			 by a Physical Evaluation Board for purposes of determining the eligibility of
			 the member for retirement or separation for disability under law during the
			 one-year period described in that paragraph.
				(3)Election of inapplicability(A)Paragraph (1) shall not apply to a member
			 of the Armed Forces otherwise described by that paragraph—
						(i)upon the election of the member; or
						(ii)if the member is incapacitated or otherwise
			 incapable of making the election—
							(I)upon the election of the family
			 member;
							(II)upon the election of the legal guardian of
			 the member under a medical power of attorney; or
							(III)if the member does not have any family
			 members or a medical power of attorney, the person appointed by the Secretary
			 of the military department concerned to act as the medical advocate to ensure
			 the proper receipt by the member of such care and services for the covered
			 traumatic brain injury as are available to the member through the Department of
			 Defense.
							(B)In
			 any case where a family member or legal guardian of a member of the Armed
			 Forces is present, the medical advocate shall provide a written summary of
			 benefits from the Department of Defense and the Department of Veterans Affairs
			 that are available to the member of the Armed Forces for the injury or injuries
			 involved.
					(C)Any individual who carries out the duties
			 of a medical advocate under this paragraph shall receive such training for the
			 discharge of such duties, including training in applicable protocols of the
			 Department of Defense and the Department of Veterans Affairs, as the Secretary
			 of Defense (in consultation with the Secretary of Veterans Affairs) considers
			 appropriate.
					(D)The Secretary of Defense shall prescribe
			 regulations to carry out this paragraph.
					(4)Extension of period of retention on active
			 dutyThe period of retention
			 of a member of the Armed Forces on active duty under paragraph (1) may be such
			 period longer than the period otherwise provided under that paragraph as the
			 Secretary of the military department concerned considers appropriate in light
			 of the medical progress of the member for the covered traumatic brain injury,
			 as determined by such Secretary in consultation with the medical personnel
			 providing care to the member for the covered traumatic brain injury and the
			 family member, legal guardian, or medical advocate of the member.
				(5)Purposes of retention on active
			 dutyThe purposes of
			 retaining a member of the Armed Forces on active duty under paragraph (1) shall
			 include, but not be limited to, the following:
					(A)The provision of recurring medical
			 evaluations of the member for the effects of a covered traumatic brain
			 injury.
					(B)The provision of cognitive therapy for the
			 member for a covered traumatic brain injury, including cognitive therapy
			 through medical facilities of the Veterans Administration and private
			 rehabilitation hospitals or facilities with the cost of such therapy borne by
			 the Department of Defense.
					(6)SunsetThis subsection shall expire on the date
			 that is five years after the date of the enactment of this Act. However, any
			 member of the Armed Forces retained on active duty under paragraph (1) before
			 that date may be retained on active duty in accordance with this subsection
			 after that date.
				(b)Comptroller General assessments of care and
			 services provided by Department of Defense and Department of Veterans
			 AffairsNot later than two
			 years after the date of the enactment of this Act, and every year thereafter,
			 the Comptroller General of the United States shall submit to Congress a report
			 assessing the discrepancies in benefits and services available to members of
			 the Armed Forces on active duty and medically retired members of the Armed
			 Forces with traumatic brain injuries. Each such report shall identify and
			 address such discrepancies.
			(c)Deadline for regulationsThe Secretary of Defense shall prescribe
			 the regulations required by this section not later than 90 days after the date
			 of the enactment of this Act.
			(d)Covered traumatic brain injury
			 definedIn this section, the
			 term covered traumatic brain injury, in the case of a member of
			 the Armed Forces, means a traumatic brain injury as a result of which the
			 member is unable to perform the activities of daily living (ADL) for a period
			 of least five consecutive days from the date of medical assessment.
			
